HAZOURI, FREDRICK A., Associate Judge.
This is an appeal from a Final Judgment of Dissolution awarding to the Wife permanent alimony, child support, distribution of marital property, and attorney’s fees. The Appellant Husband contends that the cumulative effect of the awards was an abuse of discretion. We agree and reverse.
It should be noted at the outset that the trial court has broad discretion and authority to achieve an overall equitable resolution of the issues in marriage dissolution proceedings. Canakaris v. Canakaris, 382 So.2d 1197, 1202 (Fla.1980). However, as this Court stated:
Where the Husband’s income is nearly exhausted on obligations imposed by the final judgment, leaving him with practically no money to support himself, reasonable persons could not differ as to the impropriety of the action taken by the trial court. Traditional alimony, it must be remembered, depends upon the “financial ability of the other spouse to make such payment without substantially endangering his or her own economic status.”
Gentile v. Gentile, 565 So.2d 820, 822 (Fla. 4th DCA 1990)(quoting Canakaris, 382 So.2d at 1201).
In the instant case, as in Gentile, Husband’s economic status is not only endangered, it is destroyed. The record does not support the disparity in the allocation of marital assets, nor does it support the amount awarded for alimony and child support.
We reverse all awards so that upon remand, the trial court can refashion a distribution scheme using both marital property and income to provide for the welfare of all parties.
REVERSED AND REMANDED.
WARNER and KLEIN, JJ., concur.